Exhibit 10.3

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Agreement”) is made and entered into as of November 21, 2017, by and
among SAILPOINT TECHNOLOGIES, INC., a Delaware corporation, as Company,
SAILPOINT TECHNOLOGIES INTERMEDIATE HOLDINGS, LLC, a Delaware limited liability
company, as a Guarantor, the other Credit Parties party hereto, the Lenders
party hereto and GOLDMAN SACHS BANK USA (“GSB”), as Administrative Agent (in
such capacity, “Administrative Agent”).

WHEREAS, Company, the other Credit Parties party thereto from time to time, the
Lenders party thereto from time to time and GSB, as Administrative Agent,
Collateral Agent and Lead Arranger, are party to that certain Amended and
Restated Credit and Guaranty Agreement, dated as of November 2, 2016 (as amended
by that certain First Amendment to Amended and Restated Credit and Guaranty
Agreement, dated as of June 28, 2017, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
whereby Lenders have extended to Company certain credit facilities pursuant to
the Credit Agreement and the other Credit Documents;

WHEREAS, Company has requested that Administrative Agent and Lenders make
certain amendments to the Credit Agreement; and

WHEREAS, Administrative Agent and the Lenders are willing to make such
amendments subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.Definitions. All capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Credit Agreement,
after giving effect to this Agreement.

2.Amendments. Subject to the terms and conditions set forth herein, and in
reliance on the representations, warranties, covenants and agreements contained
in this Agreement:

(a)

Section 1.1 of the Credit Agreement is hereby amended by deleting the defined
terms “Applicable Margin”, “Change of Control”, “Fee Letter” and “Subject
Transaction” in their entirety and inserting the following in lieu thereof in
the proper alphabetical order:

 

“Applicable Margin” means (a) for any applicable periods prior to the First
Amendment Effective Date, the Applicable Margin (as defined in this Agreement
prior to the First Amendment Effective Date), (b) for the period beginning on
the First Amendment Effective Date and ending on, but not including, the Second
Amendment Effective Date, (i) seven percent (7.00%) for LIBOR Rate Loans and
(ii) six and one-half percent (6.50%) for Base Rate Loans and (c) for the period
from and after the Second Amendment Effective Date, (i) four and one- half
percent (4.50%) for LIBOR Rate Loans and (ii) four percent (4.00%) for Base Rate
Loans.

 

 

--------------------------------------------------------------------------------

 

“Change of Control” means, at any time, (a) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than the
Permitted Investors (I) shall have acquired beneficial ownership of twenty-five
percent (25%) or more on a fully diluted basis of the, direct or indirect,
voting and/or economic interest in the Capital Stock of Parent or Holdings or
(II) shall have obtained the power (whether or not exercised) to elect a
majority of the members of the board of directors (or similar governing body) of
Parent or Holdings; (b) Holdings shall cease to beneficially own and control,
directly or indirectly, 100% on a fully diluted basis of the economic and voting
interest in the Capital Stock of Company; or (c) except pursuant to a
transaction permitted by Section 6.9, Company shall cease to beneficially own
and control, directly or indirectly, 100% on a fully diluted basis of the
economic and voting interests in the Capital Stock of its Subsidiaries.

“Fee Letter” means the second amended and restated letter agreement regarding
certain fees and dated as of the Second Amendment Effective Date between Company
and Administrative Agent.

“Subject Transaction” as defined in Section 6.8(f).

(b)

Section 1.1 of the Credit Agreement is hereby further amended by inserting the
new defined terms “Auditor”, “Qualified IPO” and “Second Amendment Effective
Date” in the proper alphabetical order as follows:

 

“Auditor” as defined in Section 5.1(c).

“Qualified IPO” means an initial public offering by Parent of its Capital Stock
pursuant to a registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act and other applicable law, the
total net cash proceeds received by Parent as a result of which are at least
$100,000,000.

“Second Amendment Effective Date” means November 21, 2017.

(c)

Section 1.1 of the Credit Agreement is hereby further amended by deleting each
of the following terms: “Fixed Charge Coverage Ratio” and “RNR”.

 

(d)

Section 1.1 of the Credit Agreement is hereby further amended by (i) deleting
the brackets and words “[intentionally reserved]” in clause (a)(ix) of the
definition of the term “Consolidated Adjusted EBITDA” and (ii) inserting in lieu
thereof the following:

 

(ix) payments actually made to or on behalf of Holdings or Parent for (A) out-
of-pocket legal, accounting, filing costs and other overhead expenses, in any
case under this clause (A), to the extent (I) actually incurred in the ordinary
course of business and paid to non-Affiliates for the benefit of Company and its
Subsidiaries or otherwise actually related to Holdings’ or Parent’s ownership of
Company and its Subsidiaries, and (II) not exceeding $250,000 in the aggregate
in any trailing twelve month period, and (B) director fees, expenses and
indemnities actually incurred in the ordinary course of business and paid to
directors of Holdings or Parent, to the extent not exceeding $350,000 in the
aggregate in any trailing twelve month period;

 

 

--------------------------------------------------------------------------------

 

(e)

Section 2.13(i) of the Credit Agreement is hereby amended by deleting the
existing text of such Section in its entirety and by inserting, in lieu thereof,
the following text:

 

 

(i)

Receipt of IPO Proceeds. On the date of receipt by Parent, any Credit Party or
any of their respective Subsidiaries of any net proceeds of an initial public
offering of Parent, any such Credit Party or any of their respective
Subsidiaries, including, for clarity, from a Qualified IPO, Company shall prepay
the Loans and/or the Revolving Commitments shall be permanently reduced as set
forth in Section 2.14(b) in the amount equal to one hundred percent (100%) of
such proceeds. Notwithstanding anything to the contrary set forth in the Credit
Documents (including, without limitation, the immediately preceding sentence and
Section 2.14(b)), the Company shall prepay with the proceeds of the Qualified
IPO the Loans and certain other Obligations on the Second Amendment Effective
Date, as follows:

 

 

first, the Company shall pay all fees and all expenses due and payable to the
Agents as specified in Section 10.2, to the full extent thereof; and

 

second, the Company shall pay (i) to each Lender holding a Term Loan (other than
Goldman Sachs Bank USA) or any outstanding Revolving Loans (other than Goldman
Sachs Bank USA), an amount equal to the sum of (A) 100% of the aggregate
outstanding principal amount of, and accrued interest and any premium on, the
Term Loan and the outstanding Revolving Loans held by each such Lender (without
a corresponding reduction of any Revolving Commitments with respect thereto),
and (B) any and all other Obligations due and payable to each such Lender and
(ii) to Goldman Sachs Bank USA, solely in its capacity as a Lender holding a
Term Loan, an amount equal to the sum of (A) the amount necessary to reduce the
aggregate outstanding principal amount of its Term Loan to $70,000,000, (B) all
accrued interest and any premium due and payable on the principal amount
required to be prepaid pursuant to clause (ii)(A) and (C) all other Obligations
due and payable as a result of such prepayment. For clarity, any remaining
proceeds of the applicable Qualified IPO, after the payments referenced above
are made, shall be retained by the Credit Parties.

 

(f)

Section 5.1(b) of the Credit Agreement is hereby amended by deleting the
existing text of such Section in its entirety and by inserting, in lieu thereof,
the following text:

 

 

(b) Quarterly Financial Statements. (i) If  Holdings is required to file a Form
10-Q under the Exchange Act, a copy of the Form 10-Q of Holdings, within 2
Business Days after the date on which Holdings files or is required to file its
Form 10-Q under the Exchange Act (after giving effect to any extension pursuant
to Rule 12b-25 under the Exchange Act (or any successor rule)) and, unless
otherwise included in such Form 10-Q, comparative form figures for the preceding
Fiscal Year or (ii) if Holdings is not required to file a Form 10-Q under the
Exchange Act, within forty-five (45) days after the end of each Fiscal Quarter
of each Fiscal Year (including the fourth Fiscal Quarter), the unaudited
consolidated and consolidating balance sheets of Holdings and its Subsidiaries
as at the end of such Fiscal Quarter and the related consolidated (and with
respect to

 

 

--------------------------------------------------------------------------------

 

statements of income, consolidating) statements of income, stockholders’ equity
and cash flows of Holdings and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail and in Microsoft Excel format, together with a Financial
Officer Certification;

 

(g)Section 5.1(c) of the Credit Agreement is hereby amended by deleting the
existing text of such Section in its entirety and by inserting, in lieu thereof,
the following text:

 

(c)     Annual Financial Statements.  (i) If Holdings is required to file a Form
10- K under the Exchange Act, a copy of the Form 10-K of Holdings, within 2
Business Days after the date on which Holdings files or is required to file its
Form 10-K under the Exchange Act (after giving effect to any extension pursuant
to Rule 12b-25 under the Exchange Act (or any successor rule)) and, unless the
audit report and opinion of an Auditor (as defined below) in such Form 10-K
satisfies the requirements of clauses (b)(I) and (II) of Section 5.1(c)(ii)
below, a report and opinion of an Auditor which satisfies such requirements or
(ii) if Holdings is not required to file a Form 10-K under the Exchange Act,
within one hundred twenty (120) days after the end of each Fiscal Year, (a) the
consolidated and consolidating balance sheets of Holdings and its Subsidiaries
as at the end of such Fiscal Year and the related consolidated (and with respect
to statements of income, consolidating) statements of income, stockholders’
equity and cash flows of Holdings and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the Fiscal Year covered by such financial statements, in reasonable detail and
in Microsoft Excel format, together with a Financial Officer Certification with
respect thereto; and (b) with respect to such consolidated financial statements
a report thereon of Grant Thornton LLP or other independent certified public
accountants of recognized national standing selected by Holdings and reasonably
satisfactory to Administrative Agent; it being agreed that any “Big Four”
accounting firm shall be reasonably acceptable to the Administrative Agent (such
auditor, the “Auditor”), which report (I) shall be unqualified as to going
concern and scope of audit (other than with respect to an upcoming maturity date
of any Loan), and (II) shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 

(h)

Section 6.5 of the Credit Agreement is hereby amended by adding the following
new clause (i) thereto (immediately following the end of clause (h) thereof):

 

 

 

--------------------------------------------------------------------------------

 

; and (i) from and after the consummation of a Qualified IPO, the payment of any
Restricted Junior Payment (including the consummation of any irrevocable
redemption) within sixty (60) days after the date of the declaration of such
Restricted Junior Payment (or the giving of the applicable redemption notice, as
the case may be), as long as at the date of such declaration or notice, as the
case may be, the Restricted Junior Payment would have been permitted under this
Agreement.

 

(i)

Section 6.8(b) of the Credit Agreement is hereby amended by deleting the
existing text of such Section in its entirety and by inserting, in lieu thereof,
the following text:

 

 

(b) Leverage Ratio Holdings shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter, beginning with the first Fiscal Quarter ending after
the Second Amendment Effective Date, to exceed the correlative ratio indicated:

 

Fiscal Quarter

Leverage Ratio

For each of such Fiscal Quarters ending on or

before December 31, 2018

3.00:1.00

For each oftheFiscal Quarters ending

thereafter

2.50:1.00

 

(j)

Sections 6.8(a), 6.8(c), 6.8(d) and 6.8(e) to the Credit Agreement are hereby
deleted in their entirety and replaced, in each case, with “[Intentionally
Reserved]”.

 

 

(k)

Section 6.8(f) of the Credit Agreement is hereby amended by deleting the
existing text of such Section in its entirety and by inserting, in lieu thereof,
the following text:

 

 

(f) Certain Calculations. With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenant set forth in this
Section 6.8, Consolidated Adjusted EBITDA (and, as applicable, Cash EBITDA)
shall be calculated with respect to such period on a pro forma basis (including
pro forma adjustments approved by Administrative Agent in its sole discretion)
using the historical audited financial statements for the fiscal year then most
recently ended of any business so acquired or to be acquired or sold or to be
sold and the consolidated financial statements of Holdings and its Subsidiaries
which shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at  the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).

3.Delivery. On the date hereof, the Company shall deliver to the Administrative
Agent a revised Schedule 4.2 reflecting the capital structure of the Company and
Holdings after giving effect to the Qualified IPO.

 

 

--------------------------------------------------------------------------------

 

4.Consent; Assignment. For the avoidance of doubt, each Lender hereby consents
to the order and manner (including, without limitation, the non-pro rata
application of payments) in which the Loans and other Obligations will be paid
on the Second Amendment Effective Date as a result of the consummation by Parent
of a Qualified IPO as set forth in the second sentence of Section 2.13(i) of the
Credit Agreement (as amended hereby). In addition, each Lender (other than
Goldman Sachs Bank USA) with a Revolving Commitment agrees that, on and as of
the Second Amendment Effective Date, after receipt of the amounts owing to such
Lender under Section 2.13(i) (including payment in full of all Term Loans and
Revolving Loans owing to such Lender as of such date), such Lender shall execute
an Assignment Agreement in accordance with Section 10.6 of the Credit Agreement
in favor of Goldman Sachs Bank USA transferring such Lender’s Revolving
Commitment as of such date to Goldman Sachs Bank USA. Each Lender further agrees
that the provisions of this Section 4 shall be binding on any successor or
assignee to such Lender.

5.Acknowledgements and Agreements. The Credit Parties, as a material inducement
to Administrative Agent and the Lenders to enter into this Agreement, hereby
reaffirm and ratify the Credit Documents. This Agreement is not intended, and
shall not be construed as an amendment of, or any kind of extension, consent or
waiver related to any transaction under, the Credit Agreement or any other
Credit Document, other than as expressly set forth herein in accordance with the
express terms hereof, and Agents, Lenders and Issuing Bank accordingly reserve
all of their respective rights under the Credit Agreement and the other Credit
Documents. Administrative Agent’s and Lenders’ making the amendments contained
herein does not and shall not create (nor shall Company or any other Credit
Party rely on the existence of or claim or assert that there exists) any
obligation of any Agent, Lender or Issuing Bank to consider or agree to any
further waivers, consents or amendments and, in the event that Agents, Lenders
or Issuing Bank subsequently agree to consider any further waivers, consents or
amendments, neither this Agreement nor any other conduct of any Agent, Lender or
Issuing Bank shall be of any force or effect on any Agent’s, Lender’s or Issuing
Bank’s consideration or decision with respect thereto, and Agents, Lenders and
Issuing Bank shall have no obligation whatsoever to consider or agree to any
further waivers, consents or amendments.

6.Representations, Warranties, Covenants and Acknowledgments. To induce
Administrative Agent and the Lenders to enter into this Agreement, each Credit
Party does hereby:

(a)

represent and warrant to Administrative Agent and the Lenders that (i) as of the
date hereof, after giving effect to this Agreement, all of the representations
and warranties made or deemed to be made under the Credit Documents are true and
correct in all material respects, except to the extent that such representations
and warranties specifically relate to an earlier date (in which case, such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); (ii) as of the date hereof, there exists no
Default or Event of Default under the Credit Agreement or any other Credit
Document or would result from this Agreement becoming effective in accordance
with its terms; (iii) each Credit Party has the power and is duly authorized to
execute, deliver and perform this Agreement and perform under the Credit
Agreement as amended by this Agreement; and (iv) each of this Agreement and the
Credit Agreement, as amended by this Agreement, is the legal, valid and binding
obligation of such Credit Party enforceable against such Credit Party in
accordance with its terms, except as

 

 

 

--------------------------------------------------------------------------------

 

may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability; and

(b)

reaffirm each of the agreements, covenants, indemnities and undertakings of such
Credit Party set forth in the Credit Agreement and each other Credit Document to
which it is a party and executed in connection therewith or pursuant thereto as
if such Credit Party were making such agreements, covenants, indemnities and
undertakings on the Second Amendment Effective Date; and

 

(c)

acknowledge and agree that no right of offset, defense, counterclaim, claim,
cause of action or objection in favor of such Credit Party against any Agent,
Issuing Bank or any Lender exists arising out of or with respect to (i) this
Agreement, the Credit Agreement or any other Credit Document to which it is a
party, or (ii) any other documents to which it is a party now or heretofore
evidencing, securing or in any way relating to the foregoing; and

 

(d)

acknowledge and agree that this Agreement shall be deemed a “Credit Document”
for all purposes under the Credit Agreement; and

 

(e)

neither this Agreement nor any document executed in connection hereof shall be
deemed to constitute a refinancing, substitution or novation of the Credit
Agreement, any Credit Document, the Obligations or any other obligations and
liabilities thereunder.

 

7.Conditions Precedent to this Agreement.  The effectiveness of this Agreement
is subject to the following conditions precedent:

 

(a)

Documents. Administrative Agent and the Lenders shall have received executed
counterparts of the following, in each case, in form and substance reasonably
satisfactory to Administrative Agent and the Lenders: (i) this Agreement; (ii)
an Acknowledgement and Consent from Thoma Bravo, LLC, in the form attached
hereto, (iii) the Fee Letter (as defined after giving effect to this Agreement),
(iv) the Schedule required to be delivered under Section 3 above and (v) the
Assignment Agreements from each applicable Lender, as set forth under Section 4
above (which, for clarity, may be delivered in escrow by such Lenders subject to
receipt of the applicable payments under clause (c) below).

 

(b)

Expenses. Company shall pay Administrative Agent and the Lenders all of their
reasonable and documented out of pocket costs and expenses in connection with
this Agreement in accordance with the Credit Agreement (including, without
limitation, all reasonable and documented out of pocket fees, expenses and
disbursements of outside counsel to Administrative Agent and the Lenders).

 

(c)

Payoff.

(i)Each Lender (other than Goldman Sachs Bank USA) shall have received in cash
the full amount of Obligations (including, without limitation, principal,
interest, the Second Amendment Prepayment Premium (as defined in the Fee Letter
(as defined after giving effect to this Agreement)), fees, expenses and other
Obligations (other than un-asserted contingent indemnification obligations)
owing to such Lender as of the Second Amendment Effective Date), as set forth in
a written notice to Company delivered to Company one (1) Business Day prior to
the Second Amendment Effective Date; and

 

 

--------------------------------------------------------------------------------

 

(ii)Goldman Sachs Bank USA shall have received in cash the amount of Obligations
(including, without limitation, principal, interest, the Second Amendment
Prepayment Premium (as defined in the Fee Letter (as defined after giving effect
to this Agreement)), fees, expenses and other Obligations) owing to Goldman
Sachs Bank USA under the second sentence of Section 2.13(i) of the Credit
Agreement on the Second Amendment Effective Date.

 

8.Effect; Relationship of Parties. Except as expressly modified hereby, the
Credit Agreement and each other Credit Document shall be and remain in full
force and effect, and shall constitute the legal, valid, binding and enforceable
obligations of each Credit Party to Agents, Issuing Bank and Lenders, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability. The relationship of Agents, Issuing Bank
and Lenders, on the one hand, and each Credit Party, on the other hand, has been
and shall continue to be, at all times, that of creditor and debtor and not as
joint venturers or partners. Nothing contained in this Agreement (or any
instrument, document or agreement delivered in connection herewith), the Credit
Agreement or any other Credit Document shall be deemed or construed to create a
fiduciary relationship between or among the parties.

9.Release. In further consideration of Administrative Agent’s and Lenders’
execution of this Agreement, each Credit Party, individually and on behalf of
its successors (including, without limitation, any trustees acting on behalf of
such Credit Party and any debtor-in-possession with respect to such Credit
Party), assigns, subsidiaries and Affiliates (collectively, the “Releasors”),
hereby forever releases each Agent, each Issuing Bank and each Lender and their
respective successors, assigns, parents, subsidiaries, Affiliates, officers,
employees, directors, agents and attorneys (collectively, the “Releasees”) from
any and all debts, claims, demands, liabilities, responsibilities, disputes,
causes, damages, actions and causes of actions (whether at law or in equity) and
obligations of every nature whatsoever, whether liquidated or unliquidated,
whether known or unknown, whether matured or unmatured, whether fixed or
contingent that such Releasor has or may have against the Releasees, or any of
them, which arise from or relate to any actions which the Releasees, or any of
them, have or may have taken or omitted to take in connection with the Credit
Agreement or the other Credit Documents prior to the date hereof (including,
without limitation, with respect to the Obligations, any Collateral, the Credit
Agreement, any other Credit Document) and any third parties liable in whole or
in part for the Obligations. This provision shall survive and continue in full
force and effect whether or not each Credit Party shall satisfy all other
provisions of this Agreement or the other Credit Documents, including payment in
full of all Obligations. Each Releasor understands, acknowledges and agrees that
the foregoing release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release. Each Credit Party hereby agrees to indemnify and
hold  the  Releasees, or any of them, harmless with respect to any and all
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever incurred by the
Releasees, or any of them, whether direct, indirect or consequential, as a
result of, arising from or relating to any proceeding by or on behalf of any
Person, including, without limitation, officers, directors, agents, trustees,
creditors, partners or shareholders of any Credit Party or any parent,
subsidiary or Affiliate of any Credit Party, whether threatened or

 

 

--------------------------------------------------------------------------------

 

initiated, asserting any claim for legal or equitable remedy under any statutes,
regulation, common law principle or otherwise arising from or in connection with
any matter which is the subject of the release set forth in this Section 9. The
foregoing indemnity shall survive the payment in full of the Obligations and the
termination of this Agreement and the other Credit Documents.

10.Miscellaneous. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts (any of which may be
delivered via facsimile or electronic mail in portable document format), each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, when taken together, shall constitute one and the same
Agreement. The exchange of copies of this Agreement and of signature pages
hereto (and of the other documents required to be delivered hereunder) by
facsimile or electronic mail in portable document format shall constitute
effective execution and delivery of this Agreement (and such other documents)
and may be used in lieu of the original Agreement (or in lieu of the original of
such other documents) for all purposes. Signatures of the parties transmitted by
facsimile or electronic mail in portable document format shall be deemed to be
the parties’ original signatures for all purposes. This Agreement shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the parties hereto. This Agreement shall be governed by, and construed and
enforced according to, the laws of the State of New York without regard to
conflict of law principles (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law) thereof. Each of the parties hereto accepts the
non- exclusive jurisdiction of any state or federal court of competent
jurisdiction in the State, County and City of New York for any judicial
proceeding arising under or relating to this Agreement, to the full extent set
forth in Section 10.15 of the Credit Agreement. Each of the parties hereto
hereby agrees to waive its respective rights to a jury trial of any claim or
cause of action based upon or arising under this Agreement, to the full extent
set forth in Section 10.16 of the Credit Agreement. This Agreement embodies the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof.

 

[Remainder of Page Intentionally Blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Credit Parties, Administrative Agent and the Lenders
have caused this Agreement to be duly executed by their respective duly
authorized representatives as of the date first set forth above.

 

SAILPOINT TECHNOLOGIES INC., as

Company

 

By: /s/J. Cameron McMartin_ Name: J. Cameron McMartin

Title: Chief Financial Officer

 

SAILPOINT TECHNOLOGIES INTERMEDIATE HOLDINGS, LLC, as a

Guarantor

 

By: /s/J. Cameron McMartin_ Name: J. Cameron McMartin

Title:Chief Financial Officer

 

SAILPOINT INTERNATIONAL, INC., as a

Guarantor

 

By: /s/J. Cameron McMartin_ Name: J. Cameron McMartin

Title:Treasurer

 

GOLDMAN SACHS BANK USA,
as Administrative Agent, a Lender and Issuing Bank

 

By: /s/Greg Watts
Name: Greg Watts

Title:Authorized Signatory

 

TPG SPECIALTY LENDING, INC.,
as a Lender

 

By: /s/Robert Stanley
Name: Robert Stanley

Title:President

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

OAKTREE STRATEGIC INCOME CORPORATION,

as a Lender

 

By: Oaktree Capital Management, L.P. Its: Investment Adviser

By: /s/Mary Gallegly
Name: Mary Gallegly
Title: Vice President, Legal

By: /s/Martin Boskovich
Name: Martin Boskovich
Title: Managing Director

 



FS SENIOR FUNDING II LLC,

as a Lender

 

By: Oaktree Strategic Income Corporation Its: Designated Manager

 

By: Oaktree Capital Management, L.P.
Its: Investment Adviser

By: /s/Mary Gallegly
Name: Mary Gallegly
Title: Vice President, Legal

By: /s/Martin Boskovich
Name: Martin Boskovich
Title: Managing Director

 

 

 

 

OAKTREE SPECIALTY LENDING CORPORATION,

as a Lender

 

By: Oaktree Capital Management, L.P. Its: Investment Adviser

By: /s/Mary Gallegly
Name: Mary Gallegly
Title: Vice President, Legal

By: /s/Martin Boskovich
Name: Martin Boskovich
Title: Managing Director

 

FS SENIOR FUNDING LTD.,

as a Lender

 

By: Oaktree Strategic Income Corporation Its: Manager

 

By: Oaktree Capital Management, L.P. Its: Investment Adviser

By: /s/Mary Gallegly
Name: Mary Gallegly
Title: Vice President, Legal

By: /s/Martin Boskovich
Name: Martin Boskovich
Title: Managing Director

 

 

 

 

J

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges and consents to the foregoing Second
Amendment to Amended and Restated Credit and Guaranty Agreement.

 

IN WITNESS WHEREOF , the undersigned has executed this Acknowledgement and
Consent as of this 21st day ofNovember, 2017.

 

THOMA BRAVO, LLC, as Subordinated Lender

By: /s/Seth J. Boro
Name: Seth J. Boro
Title: Managing Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 